DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims (1,12) recite carbon is “pyrolytic” or “pyrolyzed” respectively but fail to specify what carbon has undergone pyrolysis or more importantly the specification did not detail under what parameters the process is accomplished to discern what carbons can be used to produce the claimed product. This is critical such that one can know for certain what the properties are resulting from 60 and C20) are described in paragraphs 49,63,69 for use of the brace member one does not know and the specification fails to describe when is the first carbon fullerene pyrolyzed. The drawings, specification and claims disclose or recite  that the second carbon fullerene is to be within the first carbon fullerene but is not pyrolyzed so it is unclear how one can form or establish the second carbon fullerene to be within the first carbon fullerene and then link or chemically bond the two if pyrolysis is applied to the first carbon fullerene after the first and second carbons have been chemically bonded. Also it is noted that the prior art discloses C60 is the smallest carbon fullerene in onion or spherical structures, thus Applicant must disclose how is smaller carbon fullerene within the C60 is assembled which does not appear to be enabled.  Also noteworthy is what is the process used to chemically bond the first and second carbon fullerenes together? That did not appear to be disclosed.  Regarding claim 6, it is not clear what one considers “super” pyrolytic carbon to be defined as and thus the disclosure does not enable this. With respect to claim 7, it is not understood what process is used to establish this zig-zag arrangement between the pyrolytic carbon and non-pyrolytic carbon. A zig-zag construction is understood, but how one achieves this arrangement is not enabled by the disclosure. Regarding claim 12, it is not evident if the “brace member” is manufactured separate and then used to join two tubes that form a stent, the specification is vague on the process of assembly especially because it is not evident in the claim or specification if the inner and outer tubes are meant to actually be . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the “brace member is disposed between a first wall and a second wall” of which is not understood what these walls are part of and thus is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smalley et al. (2002/0085968) as evidenced by Lopatin et al. (2010/0203391). Smalley et al. disclose (paragraph 212) that buckyballs are used in constructing mechanical parts. Lopatin et al. shows (Fig. 3A) a buckyball 300 that has a first carbon fullerene 302 301 within the spherical structure, see paragraphs 34,36. Further, Smalley et al. disclose (paragraph 197) that the outer layers or in other words the first carbon fullerene of a spherical structure or buckyball is pyrolyzed.  Regarding claim 13, Smalley et al. disclose (paragraph 145) that C60 can be the carbon in a buckyball thus there can be a smaller carbon within the sphere of carbon fullerene molecules.
Claim(s) 1,16,17,12,13,18,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon et al. (2007/0207186) as evidenced by Lopatin et al. (2010/0203391). Scanlon et al. disclose (paragraph 207) that buckyballs are used in constructing mechanical parts. Lopatin et al. shows (Fig. 3A) a buckyball 300 that has a first carbon fullerene 302 formed with a spherical structure and a second carbon fullerene 301 within the spherical structure, see paragraphs 34,36. Further, Scanlon et al. disclose (paragraph 217) that the material of a component of the structure can be pyrolytic carbon. Thus if any of the components can be constructed with pyrolytic the first carbon fullerene can be such a selection. Regarding claim 13, see what is known or general knowledge of buckyballs as disclosed by Lopatin. Regarding claims 1,16,17 Scanlon shows (Fig. 7) the outer tube 12 and an inner tube 68 with a brace member 66 therebetween. Regarding claim 18, Scanlon discloses the material for the tubes can be carbon nanotubes, paragraph 209. With respect to claim 19, Scanlon disclose (paragraph 231) a stent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (2014/0012366) in view of Aria et al. (9115424).
Tada shows (Fig. 1) a stent 10 comprising: Fig. 2 of Tada shows an outer tube 11; an inner tube 12 coaxially aligned with the outer tube and contained within the outer tube; and a brace member 13 disposed between the inner tube and the outer tube. It is noted that Tada discloses (paragraphs 37,43) the brace member is comprising carbon. However, Tada did not disclose the carbon is pyrolytic. Aria et al. teach (col. 1, lines 54-60,66,67)  that carbon material is pyrolyzed (col. 2, lines 49,50) such that it improves the physical and mechanical properties of the material. It would have been obvious to one of ordinary skill in the art to provide the stent with pyrolyzed carbon as taught by Aria et al. in the stent of Tada such that it improves the hydrophobic properties for the carbon nanotube device, see col. 6, lines 37-39 of Aria. With respect to claim 4, Tada discloses (paragraph 43) the brace is in a form that can be construed to be a sheet. Regarding claim 8, Tada discloses (paragraphs 37,42) the inner and outer tube comprise carbon nanotubes. Regarding claim 9, the examiner takes official notice that ports are well known in the art. Further it can be understood, that Tada discloses . 
Claims 2,5 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (2014/0012366) in view of Aria et al. (9115424) as applied to claim 1 above, and further in view of Ishimaru et al. (2019/0112193). Tada in view of Aria et al. is explained supra. However, Tada as modified by Ishimaru et al. fail to explicitly disclose alternative shape brace members. Ishimaru et al. teach (paragraphs 25, 46) components made of carbon can be constructed with any shape, such as a spherical configuration, sheets or any shape. It would have been obvious to one of ordinary skill in the art to modify the brace member or carbon element to be provided with a spherical shape or even try a pyramid per the teaching of Ishimaru et al. with the stent of Tada as modified by Aria et al. such that the appropriate distribution of forces or structural design is provided to meet the intended use. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. in view of Tieu et al. (2012/0259404). Scanlon is explained as before. However, Scanlon did not disclose the ends of the stent flared. Tieu et al. teach (Fig. 1) ends of a stent flared for anchoring purposes. It would have been obvious to one of ordinary skill in the art to flare ends as taught by Tieu et al. with the stent of Scanlon such that it prevents migration. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799